Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Joseph Lee Escobar, Appellant                           Appeal from the 349th District Court of
                                                         Houston County, Texas (Tr. Ct. No. 16CR-
 No. 06-18-00120-CR          v.                          192). Opinion delivered by Chief Justice
                                                         Morriss, Justice Burgess and Justice Stevens
 The State of Texas, Appellee                            participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the following
sentence: “Defendant is responsible for any court appointed attorney fees in this case.” As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Joseph Lee Escobar, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED APRIL 30, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk